DETAILED ACTION
This office action is in response to preliminary amendments filed 06/01/2021. Claims 12-31 are pending. Claims 1-11 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/EP2019/082319, filed on 11/22/2019. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2021 was filed on the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 13-26 are objected to because of the following informalities:  “A control method” should be “[[A]] The control method”.  Appropriate correction is required.
Claims 28-31 are objected to because of the following informalities:  “A control system” should be “[[A]] The control system”.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  “a calculator being further” should be “[[a]] the calculator being further”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim is unclear because 1) The claim is mixing a device with a method 2) Its improper to remove a limitation that is established as needed in the independent claim 3) It is hard to follow what is even being removed
Claim 28 recites the limitation "the measurement step". There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-13 and 27-29 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Shouji US 20130063058 A1 (Hereinafter “Shouji”).
Regarding Claim 12, Shouji teaches a method (fig. 6) of controlling a permanent-magnet synchronous (Fig. 1, 10) or synchro-reluctant three-phase rotary machine, comprising: 
measuring a current flowing through each phase of a stator of rotary machine ([0027]); 
first calculating with a single proportional-integral controller (Fig. 1, 41) a switching control signal (fig. 1, Duu*, Dul*, Dvu*, Dvl*, Dwu*, Dwl*) for controlling an inverter (fig. 1, 30), according to each measured current (Fig. 1, id, iq), and of a target value of a mechanical torque (fig. 1, T*) provided by rotary machine or of a target value of an angular speed (Fig. 1, rad) of a rotor of rotary machine in relation to the stator with inverter being configured to convey electrical energy between a continuous electrical energy source (Fig. 1, 20) and each phase of the stator of rotary machine; and 
controlling the inverter by means of the calculated switching control signal ([0026]).
Regarding Claim 13, Shouji teaches the control method as claimed in claim 12, wherein the first calculation comprises determining a quadrature voltage setpoint (v1 Yr) according to: 
    PNG
    media_image1.png
    30
    196
    media_image1.png
    Greyscale
 where vaqy- is the quadrature voltage setpoint; K'pq and K'iq are predetermined coefficients of the single proportional-integral controller;  
    PNG
    media_image2.png
    69
    235
    media_image2.png
    Greyscale
 Page 3 of 10Attorney Docket 20362-152318-US National Phase of International Application No. PCT/EP2019/082319 PRELIMINARY AMENDMENT dated June 1, 2021 to is a predetermined initial instant; tf is a predetermined final instant later than the predetermined initial instant; id and iq are respectively a measured direct current and a measured quadrature current dependent on each measured current; id,ref and iq,ref are respectively a direct current setpoint and a quadrature current setpoint which each are representative of target value of the mechanical torque provided by the rotary machine or of the target value of the angular speed of the rotor of rotary machine in relation to the stator, the switching control signal is dependent on quadrature voltage setpoint (Fig. 1, 41 & 43; math. 1, and math. 9).
Regarding Claim 27, Shouji teaches a system for controlling a permanent-magnet synchronous or synchro-reluctant three-phase rotary machine, comprising: 
a current sensor configured to measure a current flowing through each phase of a stator of rotary machine ([0027]); 
an inverter (fig. 1, 30) configured to convey electrical energy between a continuous electrical energy source (Fig. 1, 20) and each phase of the stator of rotary machine; 
a calculator (Fig. 1, 40) configured to carry out, using a single proportional-integral controller (Fig. 1, 41), a first calculation of a switching control signal (fig. 1, Duu*, Dul*, Dvu*, Dvl*, Dwu*, Dwl*)  for control of inverter, according to each current measured (Fig. 1, id & iq) by current sensor, and of a quantity representative of a target value of a mechanical torque (Fig. 1, T*)  provided by the rotary machine or a target value of an angular speed (Fig. 1, rad) of a rotor of the rotary machine in relation to a stator; and 
a calculator (Fig. 1, 40) being further configured to apply to the inverter the calculated switching control signal to control inverter ([0026]).
Regarding Claim 28, Shouji teaches the control system as claimed in claim 27, wherein the calculator (Fig. 1, 40) is configured to implement the following control method, except for the measurement step: 
measuring a current flowing through each phase of a stator of rotary machine ([0027]); 
first calculating with a single proportional-integral controller (Fig. 1, 41) a switching control signal (fig. 1, Duu*, Dul*, Dvu*, Dvl*, Dwu*, Dwl*) for controlling an inverter (fig. 1, 30), according to each measured current (Fig. 1, id, iq), and of a target value of a mechanical torque (fig. 1, T*) provided by rotary machine or of a target value of an angular speed (Fig. 1, rad) of a rotor of rotary machine in relation to the stator with inverter being configured to convey electrical energy between a continuous electrical energy source (Fig. 1, 20) and each phase of the stator of rotary machine; and 
controlling the inverter by means of the calculated switching control signal ([0026]).
Regarding Claim 29, Shouji teaches the control system as claimed in claim 28, wherein the first calculation comprises determining a quadrature voltage setpoint (vqref) according to: 
    PNG
    media_image3.png
    76
    499
    media_image3.png
    Greyscale
 Page 7 of 10Attorney Docket 20362-152318-US National Phase of International Application No. PCT/EP2019/082319 PRELIMINARY AMENDMENT dated June 1, 2021 where vq,ref is the quadrature voltage setpoint; K'p,q and K'i,q are predetermined coefficients of the single proportional-integral controller; io is a quantity defined as = i + ;  
    PNG
    media_image4.png
    66
    612
    media_image4.png
    Greyscale
 t3 is a predetermined initial instant; tt is a predetermined final instant later than the predetermined initial instant; La and iL are respectively a measured direct current and a measured quadrature current dependent on each measured current; id.,ef and iaqef are respectively a direct current setpoint and a quadrature current setpoint which each are representative of target value of the mechanical torque provided by the rotary machine or of the target value of the angular speed of the rotor of rotary machine in relation to the stator, the switching control signal is dependent on quadrative voltage setpoint (Fig. 1, 41 & 43; math. 1, and math. 9).
Allowable Subject Matter
Claims 14-26 and 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/            Examiner, Art Unit 2846